Citation Nr: 0839445	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to March 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for bilateral hearing loss. 


FINDINGS OF FACT

The veteran has Level I hearing in the right ear, and Level 
II hearing in the left ear.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In a May 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating the level of impairment, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability rating.  The letter also advised the appellant 
of the evidence needed to establish an effective date.  The 
case was last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes an excerpt 
from a medical text, private and VA medical records, a VA 
examination report, and the veteran's testimony at a hearing 
before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by providing medical 
evidence and testifying at a hearing regarding the impact his 
disability has on his daily life.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the veteran's claim includes his 
statements and private medical records.  The veteran was 
afforded a private audiometric test in June 2007.  The Board 
notes that the speech discrimination score was 84 percent in 
the right ear, and 80 percent in the left ear.  The examiner 
commented that the veteran had a bilateral, moderate to 
severe high frequency sensorineural hearing loss.  

The veteran was seen by another private audiologist in August 
2007.  The speech discrimination score was 82 percent in the 
right ear, and 80 percent in the left ear.  The examiner 
concluded that the veteran had a bilateral, mild to profound, 
progressive hearing loss that was consistent with inner ear 
deterioration or damage.  

The evidence against the veteran's claim includes the 
findings of a VA audiometric test conducted in July 2007, and 
two opinions from the audiologist.  The July 2007 audiometric 
test demonstrates that the veteran's average puretone 
thresholds in the right ear were 51 decibels, and 60 decibels 
in the left ear.  Speech recognition scores were 96 percent 
in each.  These results correspond to Level I hearing in the 
right ear, and Level I hearing in the left ear.  These 
findings correspond to a noncompensable evaluation.

The veteran's representative has observed that there is a 
significant difference in the speech discrimination scores 
obtained on the VA and private audiometric tests.  He further 
argues that there is no standard presentation level for the 
speech discrimination test.

In November 2007, the VA audiologist who conducted the July 
2007 examination, reviewed the claims folder.  He pointed out 
that the June 2007 private audiometric test did not specify 
which speech discrimination word list was used, but noted 
that the test that was administered was the live voice, 
rather than the recorded list.  He stated that the August 
2007 test did not use the Maryland CNC word list.  He 
acknowledged that the private audiometric tests were done at 
approximately 50-55 decibels and his test was administered at 
80 decibels in the right ear and 85 decibels in the left ear.  
He related that this should significantly improve speech 
discrimination scores in that the increased intensity is 
needed to overcome the 
loss of higher frequencies. 

In January 2008, the VA audiologist again provided an opinion 
regarding the audiometric tests.  He pointed out that the 
examination worksheet indicated that what is to be reported 
is maximum speech recognition, and that, if necessary, the 
starting level will be adjusted upward to obtain a level of 
at least 5 decibels above the threshold at 2,000 Hertz.  He 
acknowledged that it was possible that a lower speech 
discrimination score might result if the Maryland CNC test 
were administered at a lower decibel level.  He also conceded 
that there was no standard presentation level.  

While the Board acknowledges the veteran's argument regarding 
the presentation level in at the VA examination versus the 
private examinations, the fact remains that the private 
audiometric tests were not conducted in accordance with 
38 C.F.R. § 4.85 and, consequently, they are not adequate for 
rating purposes.  Thus, the evidence supporting the veteran's 
claim is of less probative value than the findings recorded 
on the VA audiometric tests in July 2007, which complied with 
the requirements of 38 C.F.R. § 4.85.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for a compensable evaluation for bilateral 
hearing loss.

As a final matter, the Board has considered whether the 
veteran's bilateral hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to 
the veteran's bilateral hearing loss.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provides for higher evaluations 
for greater symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


